DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s after-final amendment filed December 14, 2020, has been entered, in view of the RCE filed January 22, 2021.  Applicant’s supplemental reply (“Supplemental Response and Amendment”) filed January 22, 2021, along with the RCE, however, has NOT been entered, for the reasons explained below.  Prior to the after-final amendment, claims 1-12 and 14-24 were pending in the application.  After entry of the amendment, claims 1-12 and 14-24 remain pending; of these, claim 1 is independent.  Claims 1-12 and 14-24 have been examined in the present Office action.

Applicant’s Supplemental Reply filed January 22, 2021
4.	As noted above, the supplemental reply filed on January 22, 2021, has not been entered.  Supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii) (see 37 CFR 1.111(a)(2)(i) and MPEP 714.03(a)).  In the present case, the supplemental reply is clearly not limited to one of the situations enumerated in 37 CFR 1.111(2)(i).  Further, the claim amendment proposed in the supplemental reply is non-compliant with 37 CFR 1.121 for at least the following reasons:

b.	A complete listing of all of the claims is not present, as required by 37 CFR 1.121(c).  Dependent claim 14 (as presented, for example, in the December 14, 2020, after-final amendment) is omitted from the claim listing in the supplemental reply, while dependent claims 15-24 appear to have been renumbered as claims 14-23, respectively, in the supplemental reply.

Claim Objections
5.	Claims 1-12 and 14-24 are objected to because of the following informalities:  In the last line of claim 1, it appears that “pumping the slurring ...” should read “pumping the slurry ...”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	Claims 6, 14-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In line 3 of claim 14, the recitation “a pumpable slurry” is indefinite.  It is not clear whether this is intended to refer to the same previously-recited pumpable slurry (see claim 1, line 9) or to some other/additional pumpable slurry.
	In line 2 of claim 19, “the direct loading” lacks proper antecedent basis in the claims.
	In line 2 of claim 20, the recitation “a processing facility” is indefinite.  It is not clear whether this is intended to refer to the same previously-recited processing facility (see the last line of claim 1) or to some other/additional processing facility.

Claim Rejections - 35 USC § 103
7.	Claims 1-7, 12, 14-15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Painter, U.S. Patent Application Publication No. 2013/0051933 in view of Cleminson et al., U.S. Patent Application Publication No. 2009/0008297 (“Cleminson”).
Painter discloses a method for mining and processing a rock ore (e.g., iron ore; see paragraph [0016]) in which a mobile comminution device (see mobile slurry plant 3 in Fig. 1) is located proximate to an ore body being mined (see, e.g., paragraph [0071]).  The mobile comminution device includes a crusher unit (e.g., primary crusher 7) and a grinding unit (e.g., secondary crusher 9 and/or a tertiary crusher; see paragraph [0066]).  Fragmented ore from the ore body is comminuted in the comminution device and then, in a paste mixer, combined with water to form a slurry of the comminuted ore (see Fig. 1 
Painter is primarily concerned with forming the slurry using a “non-Newtonian fluid” in order to allow pumping of relatively larger particles (i.e., particles having a particle size greater than 1mm; see paragraphs [0002]-[0003]).  Accordingly, Painter does not specifically disclose comminuting the fragmented ore to the relatively smaller particle size ranges recited in claims 1-3 and 12.  Painter does, however, discuss prior art methods of slurry transport of mined material in which particle size is less than 1mm and, generally, less than 0.6 mm (see paragraph [0003]).  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of this prior art teaching, to comminute mined material in the Painter method to the size range recited in claims 1-3 and 12, in order to avoid the need for a non-Newtonian fluid.
Although Painter discloses that the slurry plant 3 may be mobile (see, e.g., paragraphs [0065] and [0071]), Painter does not specifically disclose moving the slurry plant intermittently with advancement of the mining face, as recited in amended claim 1.
In the same field of endeavor, Cleminson discloses a mobile comminution device (slurry preparation tower 14) for slurry transport of mined material.  Cleminson teaches moving the device intermittently with advancement of the mining face, as mining progresses (see, e.g., paragraphs [0036] and [0045]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Cleminson, to move 
With respect to claim 5, although Cleminson teaches moving the slurry plant intermittently with advancement of the mining face, neither Painter nor Cleminson discloses locating the slurry plant within the specific distance ranges recited.  It is considered, however, that the necessary or desired distances in question would largely be dependent on various site-specific factors, such as the type and size of equipment being used for loading and the height of the mining face.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed ranges simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the ranges recited.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to practice the method of Painter, as modified by the teaching in Cleminson, with the distance ranges recited.  
With respect to claim 7, Cleminson discloses, for example, use of an impact crusher (see paragraph [0008]).
With respect to claim 14, Painter discloses pumping the slurry to a sump (see thickener 17b in Fig. 1) where it is thickened (see, e.g., paragraphs [0073] and [0076]).

With respect to claim 24, Painter discloses obtaining water used for slurrying, for example, from return water from processing facilities (see the carrier return pipeline in Fig. 1).

8.	Claims 8-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Painter and Cleminson as applied to claims 1 and 15 above, and further in view of Reichl, U.S. Patent No. 3,260,548.
As discussed above, the combination of Painter and Cleminson meets all of the limitations of claims 1 and 15.  The combination does not, however, specifically disclose that the mobile crusher reduces fragmented ore to the size ranges recited in claims 8-11.
In the same field of endeavor, Reichl discloses a mined material slurry transport system in which a mobile comminution device (slurry preparation terminal 16), including a mobile crusher unit 40, is located proximate to an ore body being mined (see Figs. 1-2).  Fragmented ore from the ore body is comminuted in the mobile comminution device and then combined with water to form a slurry that is pumped to a relay station 18.  Reichl teaches that the crusher 40 will output a top size of about six inches (i.e., about 150 mm; see col. 7, lines 7-10).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Reichl, to reduce 
With respect to claims 16-17, Reichl discloses crushing fragmented ore in which substantially all particles are smaller than 5 inches (i.e., about 125 mm) and a substantial amount of the particles have a size less than 3/8 inch (i.e., about 9.5 mm; see col. 7, lines 57 – 61).

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Painter and Cleminson, as applied to claim 6 above, and further in view of Amos et al., U.S. Patent Application Publication No. 2011/0175429 (“Amos”).  
As discussed above, the combination of Painter and Cleminson meets all of the limitations of claim 6.  The combination does not, however, specifically disclose a fragmentation method as recited in claim 18.
In the same field of endeavor, Amos discloses a method for mining iron ore.  Amos teaches the use of blasting to achieve fragmentation during the mining process (see, e.g., Abstract).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Amos, to use a blasting method to achieve fragmentation in the mining method of Painter.

10.	Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Painter and Cleminson, as applied to claim 1 above, and further in view of Smith et al., U.S. Patent No. 4,265,737 (“Smith”).  

In the same field of endeavor, Smith discloses a slurry transport system for a mine (see Fig. 8) and teaches treating the slurry in a pre-beneficiation process (at primary cleaning station 282) prior to pumping the slurry to a processing facility (e.g., final cleaning plant 288).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Smith, to provide the Painter system with a pre-beneficiation process, in order to reduce the amount of material needing to be pumped out of the mine.
With respect to claim 23, Smith further discloses pumping waste (see arrow 284 in Fig. 8) for use as backfill (see col. 32, lines 3-10).

11.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Painter and Cleminson, as applied to claim 1 above, and further in view of Filmer et al., U.S. Patent Application Publication No. 2016/0310956 (“Filmer”).  
As discussed above, the combination of Painter and Cleminson meets all of the limitations of claim 1.  The combination does not, however, specifically disclose processing a waste fraction, as recited in claim 22.
In the same field of endeavor, Filmer discloses a process for treating ore from a mine 10 and teaches stacking a waste fraction (e.g., course tailings) so that it drains, allowing water recovery (see, e.g., paragraph [0037]).


Response to Arguments
12.	Applicant’s arguments submitted in the after-final response filed December 14, 2020, have been fully considered, as addressed below.
	Applicant advances the following argument on page 9 of the response:

There is also a lack of motivation to use small particles in Painter. Painter may disclose a smaller particle size based on the reference in the background to prior art in paragraph [0003], but Painter, in the same paragraph, notes the obstacles of high levels of turbulence and high velocities that result from fine particles having a size of less than 1 mm. Therefore Painter teaches against extending the particle size to less than 1 mm to avoid the high level of turbulence. A person of ordinary skill in the art upon reading Painter would not be motivated to reduce the particle size as suggested by the Examiner.


Applicant thus argues that Painter teaches against slurry transport of fine particles.  In support of this argument, applicant stresses that Painter, in paragraph [0003], “notes the obstacles of high levels of turbulence and high velocities that result from fine particles ...”.  The examiner disagrees with applicant’s interpretation of Painter and, specifically, with the assertion that Painter indicates that high levels of turbulence and high velocities “result from” transporting fine particles. Instead, the examiner interprets this paragraph of Painter as asserting that known methods of slurry pumping of mined material are used only to transport fine particles and that, even with such fine particles, high levels of turbulence and high velocities are required to maintain the 

Although, as discussed above, applicant’s supplemental reply filed on January 22, 2021, has not been entered, the additional language proposed to be added to claim 1 thereby (i.e., “ ...in the absence of additional carrier fluids”), along with applicant’s corresponding arguments have been considered.  Applicant presents the following argument on pages 6-7 of the after-final response filed December 14, 2020:

As described previously (December 14, 2020 response), the difficulty of achieving a pumpable slurry is noted by Painter in paragraph [0003], These difficulties can be overcome by using high levels of turbulence and high velocities to maintain the particles in suspension, but these solutions are limited to particle sizes less than 1mm in diameter. Painter is specifically directed to slurries having coarse particles and teaches crushing the ore to a particle size of p90 > 6mm. At paragraph [0015], Painter states that “[t]he term “coarse ore particles” is understood herein to mean ore particles that are too large and too massive to form a part of the non-Newtonian fluid of the slurry.” Painter also states that “[p]referably a shear yield stress of the non-Newtonian fluid is sufficient to suspend the largest particles in the coarse ore particles in the non-Newtonian fluid” (para. [0020]). Thus the slurry, such as describe in paragraph [0021], is a non-Newtonian fluid and, in addition to water, must include a further special carrier material to provide a non-Newtonian fluid that can suspend these coarser particles during transport.
Therefore Painter teaches crushing ore to a particle size p90 >6 mm and combining it with water and a special carrier fluid to produce a slurry for 

	(bold emphasis added)

In response to this argument, it is not clear what is meant by a “special carrier fluid”, in the context of the Painter reference.  Painter does not use this terminology and, in fact, neither of the terms “special” nor “carrier” appear anywhere in the publication.  Paragraph [0021] of Painter, referenced by applicant in the above-reproduced argument, reads as follows, in its entirety:

[0021] The non-Newtonian fluid may comprise a slurry of ultra-fine particles or slimes in water.

There is no mention or suggestion of a “special carrier fluid” in this portion, or in any other part of the Painter reference.  
If applicant is referring to the non-Newtonian fluid itself as being a “special carrier fluid”, the examiner disagrees.  Painter discloses forming a pumpable slurry (in the mobile slurry plant 3) by suspending course ore particles (e.g., ore particles having particle sizes greater than 1mm, 2mm, or, in the case of an iron ore, greater than 6 mm; see paragraphs [0015] - [0019]) in a non-Newtonian fluid.  Painter further discloses that the non-Newtonian fluid may be a slurry of “ultra-fine” particles” (e.g., particles of the same ore as the course ore particles, but with particle sizes below 0.5 mm; see paragraphs [0022] - [0024]) in water.  Accordingly, the final pumpable slurry disclosed 
In any event, it is pointed out that the rejection at issue relies, in part, on the teaching in Painter of prior art methods of pipeline slurry transport of mined material in which particle size is less than 1mm and, generally, less than 0.6 mm, in the absence of a non-Newtonian fluid (see pages 3-4 of the final Office action mailed September 23, 2020, and pages 4-5 of the present Office action).
Accordingly, it does not appear that the additional language proposed to be added to claim 1 in the supplemental reply (i.e., “ ...in the absence of additional carrier fluids”) would be sufficient to overcome the instant rejection.

Applicant’s remaining arguments have been fully considered, but are moot in view of the new grounds of rejection advanced herein.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Janine M Kreck/ Primary Examiner, Art Unit 3672                                                                                                                                                                                                       

/M.A.G/Examiner, Art Unit 3672                 
09 March 2021